The opinion of the court was filed March 14th, 1887.
Per Curiam.
— It is true there is a class of cases in which a third person may maintain an action on a promise made to another. Hence it has been held if one deliver money or personal property to another under the promise of the latter to deliver it over to a third person who has a beneficial interest therein, or to convert it into money and pay him the proceeds, the third person may maintain an action therefor against the promissor: Wynn’s Administrator v. Wood, 97 Pa. St., 216. That however is for a breach of the contract according to its terms. Here the attempt is to maintain an action on a conditional contract, according to the terms of which, and under the unquestioned facts, the defendant is not liable to any person. There was therefore no error in giving binding instructions to the jury.
Judgment affirmed.